DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 12, the recitation “the clamping circuit” recited on line 1 lacks proper antecedent basis and it is not clear what “the clamping circuit” means. “the clamping circuit” will be interpret as “a clamping circuit.” Thus, the metes and bounds cannot be determined, which renders the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2013/0033909 A1) in view of Yim et al. (US 2016/0236579 A1).
In regards to claim 1, Jones discloses, in figure 3, a switch (301) defining a portion of a phase leg (section B phase leg as shown in Yim’s fig. 2), a gate driver circuit (327) configured to provide power to a gate (307) of the switch (301, par 0061), and a clamping circuit (335, 319, 359, 341, 313) including a clamping switch (319, 359), wherein the clamping switch is configured to, responsive to the gate driver circuit being de-energized (par 0070, 363 is responsive to the gate driver circuit 327 being de-energized) and a voltage of the gate exceeding a predetermined threshold value, conduct current from the gate to dissipate the voltage and clamp the gate to an emitter of the switch (Par 0019-0020, 0033). Jones does not clearly disclose an automotive vehicle comprising: an electric machine: a traction battery; and a power converter configured to transfer power between the electric machine and traction battery.
However, Yim discloses, in figure 2, an automotive vehicle (par 0023) comprising: an electric machine (117): a traction battery (101); and a power converter (section B along with switches and capacitor 113 in section A) configured to transfer power between the electric machine (117) and traction battery (101, par 0023-0025).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Yim by including an automotive vehicle comprising: an electric machine: a traction battery; and a power converter configured to transfer power between the electric machine and traction battery in order to omit the on-board charger (OBC) to contribute to the reduction in the vehicle packaging and weight, thereby increasing the driving efficiency of the vehicle (Yim; Par 0036).
In regards to claim 5, Jones discloses, in figure 3, the vehicle of claim 1, wherein the clamping circuit (335, 319, 359, 341, 313) further includes a metal oxide semiconductor field effect transistor (359) having a drain and source electrically connected between the clamping switch (319) and the switch (301).
In regards to claim 8, Jones discloses, in figure 3, the vehicle of claim 1, wherein the switch (301) is an insulated gate bipolar transistor (Par 0058).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2013/0033909 A1) in view of Brauchler et al. (US 2006/0043490 A1).
In regards to claim 9, Jones discloses, in figure 3, a power converter (300) comprising: an insulated gate bipolar transistor (IGBT) (301); a gate driver circuit (327) configured to provide power to a gate of the IGBT (Par 0061); and a bipolar junction transistor (BJT) (12 as shown in Brauchler reference Fig. 1) configured to, responsive to the gate driver circuit being de-energized (Par 0070, 363 is responsive to the gate driver circuit 327 being de-energized) and a voltage of a gate of the IGBT exceeding a predetermined threshold value, conduct current from the gate to dissipate the voltage and clamp the gate to an emitter of the IGBT (Par 0019-0020, 0033). Jones does not clearly disclose a bipolar junction transistor.
However, Brauchler discloses, in figure 1, a bipolar junction transistor (12, par 0015).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Brauchler by including a bipolar junction transistor in order to ensure additional protection against different combinations of ESD events (Brauchler, par 0016).
Allowable Subject Matter
Claims 2-4, 6-7, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                         
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842